            Case 1:21-cr-10018-PBS Document 59 Filed 07/15/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                 Criminal No. 21-MJ-1011-DLC
                                    )
GANG CHEN                           )                 ORAL ARGUMENT REQUESTED
                                    )
                                    )
      Defendant.                    )
____________________________________)


       PROFESSOR GANG CHEN’S MOTION FOR A BILL OF PARTICULARS

       Pursuant to Federal Rule of Criminal Procedure 7(f), Professor Chen hereby respectfully

moves for an order requiring the government to furnish him a bill of particulars that provides the

following information:

       1.       What other “matters” or “things” the Government intends to prove at trial

       were material omissions from the grant application in question, Indictment at ¶ 6;

       2.       What materially false statements the Government believes were included

       in the application; and

       3.       For the seven omissions listed in the indictment, identify whether a duty to

       disclose arose from Appendix 1, Appendix 2, or somewhere else.

For the reasons outlined in Professor Chen’s accompanying memorandum of law, such a bill of

particulars is consistent with prior precedent and would not prejudice the Government.
       Case 1:21-cr-10018-PBS Document 59 Filed 07/15/21 Page 2 of 3




                                             Respectfully submitted,



                                              GANG CHEN


                                              By his attorneys,

                                              /s/ Robert A. Fisher
                                              Robert A. Fisher (BBO No. 652602)
                                              Brian T. Kelly (BBO No. 549566)
                                              R. Scott Seitz (BBO No. 696658)
                                              Brianna A. Nassif (BBO No. 698715)

                                              NIXON PEABODY LLP
                                              53 State Street
                                              Boston, MA 02109
                                              617-345-1000
                                              bkelly@nixonpeabody.com
                                              rfisher@nixonpeabody.com
                                              sseitz@nixonpeabody.com
                                              bnassif@nixonpeabody.com

Dated: July 15, 2021




                                     2
          Case 1:21-cr-10018-PBS Document 59 Filed 07/15/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

I hereby certify that this brief was filed electronically on July 15, 2021, and thereby delivered by
electronic means to all registered participants as identified on the Notice of Electronic Filing.


                                                              /s/ Robert A. Fisher
                                                              Robert A. Fisher


                         LOCAL RULE 7.1(A)(2) CERTIFICATION

I hereby certify that I conferred with counsel for the government in an attempt to resolve or
narrow the issues raised by this motion and the government refused to provide the requested
particulars.


                                                              /s/ Robert A. Fisher
                                                              Robert A. Fisher




                                                 3
